           Case 1:19-cv-05095-GHW Document 56 Filed 11/20/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 11/20/2020
 ROBERT GIST,
                                   Movant,                            19-cv-5095-GHW

                       -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                                 ORDER
                                   Respondent.

GREGORY H. WOODS, United States District Judge:

          The Court has received the Government’s proposed exhibits for the December 8, 2020

hearing and reviewed the Government’s November 20, 2020 letter. See Dkt. No. 801. In its letter,

the Government informed the Court that Mr. Gist objects to the set of documents labeled as

Proposed Government Exhibit 2, with the possible exception of Proposed Government Exhibit

2J. Id.

          The parties are directed to meet and confer regarding a potential resolution of this matter.

In the event the parties are unable to agree, the Court adopts the parties’ proposed briefing

schedule: the Government’s letter brief is due no later than November 27, 2020. Mr. Gist’s

response is due no later than December 4, 2020.

          SO ORDERED.

 Dated: November 20, 2020
                                                               GREGORY H. WOODS
                                                              United States District Judge
